DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-10 are currently pending.

Drawings
The drawings were received on 5/3/2022.  These drawings are acceptable. The Drawing objections from the 4/8/2022 Office Action are withdrawn.

Specification
The amendment filed 5/3/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "notches" has replaced "indentations" in paragraph 16. "in an edge" has replaced "around" in paragraph 16. "notch" has replaced "indentation" in paragraph 16.  "notches" has replaced "recesses" in paragraph 38.  "in an edge" has replaced "around and at the periphery" in paragraph 38.  There is no disclosure of "an edge" or a "notch" in the Specification as originally filed nor an explanation of where support was derived for the addition in the Applicant’s Remarks on 5/3/2022.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: In paragraph 16 "disposed in an edge the sleeve opening" should be "disposed in an edge of the sleeve opening".  It is noted that correcting the new matter objection above will correct this as well.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “lip” in line 13 of claim 1 of the marked up claims dated 5/3/2022 should be “clip”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim contains the limitation that “a filter unit” is “configured to cover the hemoglobin sensor”.  However, the Specification as filed only supports covering the probe unit portion of the hemoglobin sensor as in paragraph 46 where “the user sleeves a filter unit 12 over the probe unit 111”.  Thus, a filter unit covering the entire hemoglobin sensor is not supported by the Specification.  Claims 2-10 are also rejected by virtue of their dependency on claim 1.
	Regarding claim 5, the amended changes “being convex” and “being concave” are not supported by the Specification as filed and, while the Examiner interpreted the arc structure this way, the Applicant did not provide any indication of support for how these changes were derived from the Specification as filed in the Applicant’s Remarks on 5/3/2022.
	Regarding claim 9, the amended changes “notch” and “in an edge of” are not supported by the Specification as filed and, while the Examiner interpreted the structure this way, the Applicant did not provide any indication of support for how these changes were derived from the Specification as filed in the Applicant’s Remarks on 5/3/2022.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome every objection and 35 USC 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/8/2022.  However, the amendments to the Specification and Claims have resulted in the objections and 112(a) rejections set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796             

/ELIZABETH A ROBINSON/            Supervisory Patent Examiner, Art Unit 1796